AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action

UNITED STATES DISTRICT COURT

for the
Middle District of Tennessee
Resource Management Company, Inc.

Plaintiff
Vs

 

 

Civil Action No. 3:18-cv-433

WEC Durham Holdings, G.P.
Defendant

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: Kelchner, Inc.
c/o United Agent Group, Inc., Registered Agent; 205 Powell Place; Brentwood, TN 37027

(Name of person to whom this subpoena is directed)

wT estinony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify ata
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
See attached list for deposition topics.

 

| Place: Date and Time:
401 Commerce St Ste 710; Nashville, TN 37219 44/18/2019 9:30 am

=
The deposition will be recorded by this method: _ transcription by Court Reporter.

 

 

 

W Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material: See attached list of documents, which should be delivered by 12:00 p.m. on Thursday,

November 14, 2019 (prior to the deposition set for Monday, November 18, 2019)

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: lO- 22-19

CLERK OF COURT

Signature of Clerk or Deputy Clerk

 

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Resource Management Company, Inc. __ , who issues or requests this subpoena, are:

Phillip Byron Jones, Esq. (615) 259-4685
Evans, Jones & Reynolds, P.C.; 401 Commerce St Ste 710: Nashville, TN 37219 _Pjones@ejrlaw.com

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
directed. Fed. R. Civ. P. 45(a)(4).

Case 3:18-cv-00433 Document 39-1 Filed 10/22/19 Page 1 of 5 PagelD #: 1137
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 3:18-cv-433

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, ifany) _
on (date)

Cl I served the subpoena by delivering a copy to the named individual as follows:

 

on (date) ; or

 

I returned the subpoena unexecuted because:

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$ 40.00

 

My fees are $ for travel and $ for services, for a total of $ 0.00

 

I declare under penalty of perjury that this information is true.

Date:

 

Server’s signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:

Case 3:18-cv-00433 Document 39-1 Filed 10/22/19 Page 2 of 5 PagelD #: 1138
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE

RESOURCE MANAGEMENT )
COMPANY, INC., )
Plaintiff/Counter-Defendant )
)
V. ) Case No. 3:18-CV-433

) Judge Crenshaw / Frensley
WFC DURHAM HOLDINGS VII, G.P. and )
Defendant/Counter-Plaintiff; )
)
And )
)
PHILADELPHIA INDEMNITY )
INSURANCE COMPANY, )
)
Defendant. )

EXHIBIT TO SUBPOENA
FOR
KELCHNER, INC.

In connection with the Subpoena of Kelchner, Inc., your company shall produce by
November 14, 2019, the documents identified below. Your company should also designate one
or more individuals with knowledge concerning the matters set forth below to appear on November
18, 2019, and to respond to questions regarding those matters. The topics upon which your
company will be examined, under oath, are as follows:

1. All contracts between your company and WFC Durham Holdings, G.P. [“WFC”}
concerning work on the Durham Farms Project in Sumner County, Tennessee.

2. The nature and scope of any remedial work which your company performed to correct
work previously performed by Resource Management Company, Inc. [“RMC”’].

3. The amount billed by your company to WFC for the corrective work.

se

Case 3:18-cv-00433 Document 39-1 Filed 10/22/19 Page 3 of 5 PagelD #: 1139
4. The nature and scope of all work performed by you to complete aspects of the Durham
Farms Project which were previously contracted to be performed by RMC (e.g.,
completion work as opposed to corrective work).

5. The cost billed to WFC for the completion work.
6. All amounts paid to you for the: (a) corrective work, and (b) completion work.

7. The funds held back by WFC for retainage on your work, the funds released, and the
retainage funds yet to be released (if any).

In addition to the testimony provided on November 18, 2019, your company should
produce the following documents by Thursday, November 14, 2019. The documents to be

produced are as follows:

1. All contracts by and between Kelchner, Inc. and WFC related to Durham Farms.

2. All documents identifying the nature and scope of any corrective work performed by
you to correct work previously performed (in whole or in part) by RMC.

3. All applications for payments, billing statements or other documents including invoices
related to the aforementioned corrective work, and records related to payments received
for the corrective work.

4. All documents concerning other (non-corrective) work performed by you for WFC to
complete work on the Durham Farms Project for items previously contracted to be
performed by RMC.

5. Allapplications for payment, billing statements or other documents, including invoices
related to such completion work (non-corrective work) and records related to payments
received for that completion work.

6. All documents concerning the nature, scope and related cost (billing) for any additional
work that your company performed for WFC related to the Durham Farms Project, un-
related to work performed to correct RMC’s work or work performed to complete
RMC’s work, and records related to payments received for such work.

7. All records concerning retainage withheld, and later released.

Ds
Case 3:18-cv-00433 Document 39-1 Filed 10/22/19 Page 4 of 5 PagelD #: 1140
8. All communication and/or email by and between your company and WFC related to
the aforementioned work.

9. All communication by and between your company and any other third party including
but not limited to the White House Utility District, municipalities, city or county
agencies related to the Durham Farms Project.

Respectfully submitted,

  

 

— Phillip Byron Jones (#14125)

EVANS, JONES & REYNOLDS/( PC

401 Commerce Street, Suite 710

Nashville, TN 37219-2424

(615) 259-4685

Pjones@ejrlaw.com

Attorneys for Plaintiff/Counter-Defendant
818620.014

-3-
Case 3:18-cv-00433 Document 39-1 Filed 10/22/19 Page 5 of 5 PagelD #: 1141
